DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-13, and 15 are currently pending and have been considered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered. 
Drawings
The following drawing objection was raised in the Office Action dated May 20, 2021 and again in the Office Action dated September 28, 2021, but no new drawings have been submitted. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 220 )(Spec. at p. 7, line 14). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-5, 7-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 4,986,496 to Marentic et al. (“Marentic”) in view of U.S. Patent No. 4,930,729 to Savill (“Savill”) and U.S. Patent No. 6,631,206 to Johnston et al. (“Johnston”).
Regarding claim 1, Marentic discloses an aerodynamic article (Abstract; Col. 1, lines 5-9; Col. 2, lines 3-18) comprising: 
an aerodynamic body (10, Figs. 1-9; Abstract; Col. 1, lines 5-9; col. 2, lines 3-18; col. 5, lines 8-27); 

a plurality of parallel, primary ridges (28, Figs. 5; Col. 5, lines 38-40) defining major capillary channels (see Fig. 5); and 
a set of two or more parallel, secondary ridges (30, Fig. 5; Col. 5, lines 38-40) having a height less than that of the primary ridges and extending between and generally parallel to the primary ridges (Fig. 5; Col. 5, lines 38-40).
While Marentic teaches each set of secondary ridges at least partially defines two minor capillary channels within a respective major capillary channel (FIG. 5), but Marentic does not explicitly teach each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel, wherein the primary ridges have an average height H1, the secondary ridges have an average height H2, and the ratio H1/H2 is in the range from 2 to 10. 
Savill teaches an aerodynamic article that includes a microstructured surface (Abstract; Col. 6, lines 20-57; Col. 7, lines 15-21) comprising a plurality of parallel primary ridges (R, FIG. 3, showing two primary ridges on the far left and far right) and a set of two or more parallel, secondary ridges (r, FIG. 3, showing a set of two secondary ridges between the two primary ridges; Col. 7, lines 15-21), each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel (FIG. 3, showing the set of secondary ridges defining three minor capillary channels; Col. 7, lines 15-21), wherein the primary ridges have an average height H1, the secondary ridges have an average height H2, and the ratio H1/H2 is in the range from 2 to 10 (FIG. 3; Col. 7, lines 15-21, teaching the ratio H1/H2 is 2 (i.e., 30/15); see also Col. 6, lines 39-57).
see also Col. 7, lines 1-14).
Marentic in view of Savill does not explicitly teach each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape. 
Johnston teaches an aerodynamic article that includes a microstructured surface, comprising a plurality of parallel, primary ridges, each having a trapezoidal cross-sectional shape (FIGS. 2C, 2H).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, as taught by Johnston, in order to improve durability. 
Also, it is well settled, however, that merely changing shape or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed trapezoidal cross-sectional shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to 
Regarding claim 2, the combination of Marentic, Savill, and Johnston teaches wherein the aerodynamic body is comprised of a substrate (Marentic at 16, Fig. 9; Col. 6, lines 15-27) having a microstructured film (Marentic at 18) disposed on the substrate (Marentic at Fig. 9; Col. 6, lines 15-27), the microstructured surface being provided on the microstructured film (Marentic at Fig. 9; Col. 3, lines 16-25).
Regarding claim 4, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have an average height H1 in the range of from 25 micrometers to 250 micrometers (Marentic at Col. 5, line 60 to col. 6, line 2, teaching peaks with a height between 20 to 400 microns (i.e., 20 to 400 micrometers), thus teaching the range from 25 micrometers to 250 micrometers; see also Savill at Col. 7, lines 15-21, teaching the height of the primary ridges is twice as large as the height of the secondary ridges).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that the height of the primary ridges have an average height H1 in the range of from 25 micrometers to 250 micrometers, in order to further improve drag reduction. 
Regarding claim 5, the combination of Marentic, Savill, and Johnston teaches wherein the secondary ridges have an average height H2 in the range of from 5 micrometers to 50 micrometers (Marentic at Col. 5, line 60 to col. 6, line 2, teaching peaks with a height between 20 to 400 microns (i.e., 20 to 400 micrometers), thus teaching the range from 5 micrometers to 50 micrometers; see also Savill at Col. 7, lines 15-21, teaching the height of the primary ridges is twice as large as the height of the secondary ridges).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that the height of the primary ridges have an average height H1 in the range of from 5 micrometers to 50 micrometers, in order to further improve drag reduction. 
Regarding claim 7, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have an average lateral spacing W1 in the range from 25 micrometers to 500 micrometers (Marentic at Col. 6, lines 3-8, teaching lateral spacing between 20 to 400 microns (i.e., 20 to 400 micrometers), thus teaching the range from 25 micrometers to 500 micrometers; see also Savill at Col. 7, lines 15-21, teaching the lateral spacing of the primary ridges is three times as large as the lateral spacing of the secondary ridges, FIG. 3).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that average lateral spacing W1 of the primary ridges is in the range from 25 micrometers to 500 micrometers, in order to further improve drag reduction. 
Regarding claim 8, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have an average height H1 and an average lateral spacing W1, the ratio W1/H1 being in the range from 1 to 5 (Savill at FIG. 3; Col. 7, lines 15-21, teaching W1/H1 is 1.5 (i.e., 45/30)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic, Savill, and Johnston combination such that the primary ridges are dimensioned to have an average height H1 and an average lateral spacing W1, the ratio W1/H1 being in the range from 1 to 5, as taught by Savill, in order to further improve drag reduction (see, e.g. Savill at Col. 6, lines 39-67).
Regarding claim 9, the combination of Marentic, Savill, and Johnston teaches wherein the primary ridges have sloping sidewalls, with a sidewall angle of from 0 degrees to 60 degrees, measured from a normal vector extending from the bottom surface of the major capillary channels (Marentic at Col. 6, lines 9-14, teaching a sidewall angle between 15 degree to 140 degrees, and thus teaching a sidewall angle from 0 degree to 60 degrees).
Also, in case it is argued that the combination of Marentic, Savill, and Johnston does not explicitly teach this limitation, it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233 (CCPA 1955). In this case, applicant’s disclosure does not provided patentable significance of the claimed range. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the article of the Marentic, Savill, and Johnston combination so that the primary ridges have sloping sidewalls with a sidewall angle of from 0 degrees to 60 degrees, in order to further improve drag reduction. 
Regarding claim 10, Marentic teaches an aerodynamic article (Abstract; Col. 1, lines 5-9; col. 2, lines 3-18) comprising: 
a microstructured film (patterned surface 12 of film of sheet material 10, Figs. 1-9; Col. 3, lines 16-25; col. 5, lines 8-27) having opposed first and second major surfaces (e.g., patterned surface 12 and opposing surface of sheet material 10, see Figs. 1-9), wherein the first major surface comprises: 
a plurality of parallel, primary ridges (28, Figs. 5, 9; Col. 5, lines 38-40) defining major capillary channels (see Figs. 5, 9); and 
a set of two or more parallel, secondary ridges (30, Figs. 5, 9; Col. 5, lines 38-40) having a height less than that of the primary ridges (Figs. 5, 9; Col. 5, lines 38-40) and extending between and generally parallel to the primary ridges (Figs. 5, 9; Col. 5, lines 38-40), 
an adhesive layer (adhesive second layer 14, Col. 3, line 62 to col. 4, line 64) disposed on the second major surface (e.g., underside of sheet material 10, see Fig. 9; Col. 3, line 62 to col. 4, line 64).

Savill teaches an aerodynamic article that includes a microstructured surface (Abstract; Col. 6, lines 20-57; Col. 7, lines 15-21) comprising a plurality of parallel primary ridges (R, FIG. 3, showing two primary ridges on the far left and far right) and a set of two or more parallel, secondary ridges (r, FIG. 3, showing a set of two secondary ridges between the two primary ridges; Col. 7, lines 15-21), each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel (FIG. 3, showing the set of secondary ridges defining three minor capillary channels; Col. 7, lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of Marentic such that each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel, as taught by Saville, in order to promote more rapid energy transfer from the streaks to the smaller-scale secondary vortices that the secondary ridges produce, and thus improve drag reduction (Savill at Col. 3, lines 3-19; see also Col. 7, lines 1-14).
Marentic in view of Savill does not explicitly teach each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape. 
Johnston teaches an aerodynamic article that includes a microstructured surface, comprising a plurality of parallel, primary ridges, each having a trapezoidal cross-sectional shape (FIGS. 2C, 2H).

Also, it is well settled, however, that merely changing shape or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed trapezoidal cross-sectional shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, in order to improve durability.
Regarding claim 11, the combination of Marentic, Savill, and Johnston teaches the aerodynamic article further comprising a printable layer (Marentic at 44 and/or 16) located between the microstructured film and the adhesive layer  (FIG. 9; Col. 7, lines 5-12; Col. 6, lines 15-27).
Also, in case it is argued that layer (44 and/or 16) of Marentic is not a “printable” layer, then it is well settled that a selection of a known material based on its suitability for its intended use is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular material was significant. MPEP at 2144.07, citing Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In this case, applicant has not shown patentable significance in the layer being printable. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of 
Regarding claim 12, the combination of Marentic, Savill, and Johnston teaches wherein the printable layer (Marentic at 44 and/or 16) is opaque to visible light (Marentic at Col. 7, lines 5-12).
The combination of Marentic, Savill, and Johnston teaches the aerodynamic article is opaque and includes a graphic design (Marentic at Col. 7, lines 5-9), but it does not explicitly teach the printable layer specifically is opaque. It is well settled, however, that where the only difference between the prior art and claimed invention is a mere rearrangement of parts, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04 citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). In this case, applicant’s disclosure does not provide patentable significance for the printable layer to be opaque, rather than any other layer of the aerodynamic article. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic, Savill, and Johnston combination such that the printable layer is opaque, in order to facilitate manufacturing of the article with the graphic design (see Marentic at Col. 7, lines 5-12).
Regarding claim 13, the combination of Marentic, Savill, and Johnston teaches the aerodynamic article further comprising a printed layer (44, FIG. 9; Col. 7, lines 5-12) located between the microstructured film (patterned surface 12 of film of sheet material 10) (Figs. 1-9; Col. 3, lines 16-25; col. 5, lines 8-27) and the printable layer (16, FIG. 9), the printed layer comprising a colorant and extending across an area less than  that of the printable layer (Fig. 9, showing that printed layer (44) extends across an area less than that of the printable layer (16). 
see Marentic at Col. 7, lines 5-12).
Regarding claim 15, Marentic teaches a method of providing a frictional surface on an aerodynamic component, the method comprising: 
determining a direction of air flow over an external surface of the aerodynamic component (Col. 4, line 65 to col. 5, line 7); and 
disposing onto the external surface a microstructured film (patterned surface 12 of film of sheet material 10) (Figs. 1-9; Col. 3, lines 16-25; col. 5, lines 8-27) with a first major surface (patterned surface 12) (Figs. 1-9; Col. 5, lines 8-27) comprising: 
a plurality of primary ridges (28, Figs. 5, 9; Col. 5, lines 38-40) defining major capillary channels aligned with the direction of air flow (see Figs. 5, 9; Col. 4, line 65 to col. 5, line 7); and 

While Marentic teaches each set of secondary ridges at least partially defines two minor capillary channels within a respective major capillary channel (FIG. 5), but Marentic does not explicitly teach each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel. 
Savill teaches an aerodynamic article that includes a microstructured surface (Abstract; Col. 6, lines 20-57; Col. 7, lines 15-21) comprising a plurality of parallel primary ridges (R, FIG. 3, showing two primary ridges on the far left and far right) and a set of two or more parallel, secondary ridges (r, FIG. 3, showing a set of two secondary ridges between the two primary ridges; Col. 7, lines 15-21), each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel (FIG. 3, showing the set of secondary ridges defining three minor capillary channels; Col. 7, lines 15-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of Marentic such that each set of second ridges at least partially defining three or more minor capillary channels within a respective major capillary channel, as taught by Saville, in order to promote more rapid energy transfer from the streaks to the smaller-scale secondary vortices that the secondary ridges produce, and thus improve drag reduction (Savill at Col. 3, lines 3-19; see also Col. 7, lines 1-14).
Marentic in view of Savill does not explicitly teach each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, as taught by Johnston, in order to improve durability. 
Also, it is well settled, however, that merely changing shape or configuration of a prior art device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular size or configuration was significant (MPEP 2144, citing In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).) In this case, applicant has not shown patentable significance of the claimed trapezoidal cross-sectional shape. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the article of the Marentic and Savill combination such that each of the plurality of parallel, primary ridges have a trapezoidal cross-sectional shape, in order to improve durability.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marentic in view of Savill and Johnston as applied to claim 1 above, and in further view of U.S. Pat. Pub. No. 2012/0142814 to Kanagasabapathy et al. (“Kanagasabapathy”).
Regarding claim 3, the combination of Marentic, Saville, and Johnston teaches each and every element of claim 1 as discussed above, but the combination does not explicitly teach that the microstructured surface is an oleophilic surface.  
Kanagasabapathy teaches a surface coating that produces an oleophilic (i.e., hydrophobic) surface (paras. [0009], [0010], [0012], [0023], [0028], [0046], [0048], [0051]).  
.  
Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive and/or are moot in light of the new ground of rejection. 
Applicant’s arguments are directed to the amendments to independent claims 1, 10, and 15. In light of these amendments, the claims are now rejected under 35 U.S.C. 103 as being unpatentable over Marentic in view of Savill and Johnston. As discussed above, the combination of Marentic, Savill, and Johnston teaches each and every element of claims 1, 10, and 15. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644